Exhibit 10.3

Execution Version

INVESTORS’ RIGHTS AGREEMENT

This INVESTORS’ RIGHTS AGREEMENT (this “Agreement”), dated as of October 29,
2019, is by and between SmartStop Self Storage REIT, Inc. a Maryland corporation
(the “Company”), and Extra Space Storage LP, a Delaware limited partnership (the
“Purchaser”).  The Purchaser and any other Person who may become a party hereto
pursuant to Section 5(c) are referred to individually as a “Stockholder” and
collectively as the “Stockholders.”

WHEREAS, the Company and the Purchaser are parties to the Preferred Stock
Purchase Agreement, dated as of October 29, 2019, as the same may hereafter be
amended from time to time (the “Purchase Agreement”); and

WHEREAS, the Purchaser desires to have and the Company desires to grant certain
registration and other rights with respect to the Registrable Securities on the
terms and subject to the conditions set forth in this Agreement.

NOW, THEREFORE, for and in consideration of the mutual agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound hereby, agree as follows:

Section 1.Definitions.  As used in this Agreement, the following terms shall
have the following meanings, and terms used herein but not otherwise defined
herein shall have the meanings assigned to them in the Purchase Agreement:

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company’s board of directors (i) would
be required to be made in any Registration Statement filed with the SEC by the
Company so that such Registration Statement or report would not be materially
misleading; (ii) would not be required to be made at such time but for the
filing, effectiveness or continued use of such Registration Statement or report;
and (iii) the Company has a bona fide business purpose for not disclosing
publicly.

“Agreement” shall have the meaning set forth in the preamble.

“Articles Supplementary” shall mean that certain Articles Supplementary of the
Company, setting forth the rights, privileges, preferences and restrictions of
the Series A Preferred Stock, as may be amended from time to time.

“Automatic Shelf Registration Statement” shall have the meaning set forth in
Rule 405 (or any successor provision) of the Securities Act.

“Class A Common Stock” shall mean all shares currently or hereafter existing of
Class A Common Stock, par value $0.001 per share, of the Company.

“Demand Notice” shall have the meaning set forth in Section 2(b)(i).

“Demand Registration” shall have the meaning set forth in Section 2(b)(i).

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
any successor statute thereto and the rules and regulations of the SEC
promulgated thereunder.

“Indemnified Party” shall have the meaning set forth in Section 2(g)(iii).

“Indemnifying Party” shall have the meaning set forth in Section 2(g)(iii).

“Long-Form Registration” shall have the meaning set forth in Section 2(b)(i).

 

--------------------------------------------------------------------------------

 

“Losses” shall have the meaning set forth in Section 2(g).

“Marketed Offering” shall mean a registered underwritten offering of Registrable
Securities (including any registered underwritten Shelf Offering) that is
consummated, withdrawn or abandoned by the applicable Stockholders following
formal participation by the Company’s management in a customary “road show”
(including an “electronic road show”) or other similar marketing effort by the
Company.

“Person” shall mean any natural person, corporation, limited partnership,
general partnership, limited liability company, joint stock company, joint
venture, association, company, estate, trust, bank trust company, land trust,
business trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any government or agency or political subdivision thereof.

“Piggyback Notice” shall have the meaning set forth in Section 2(c).

“Piggyback Registration” shall have the meaning set forth in Section 2(c).

“Piggyback Request” shall have the meaning set forth in Section 2(c).

“Proceeding” shall mean an action, claim, suit, arbitration or proceeding
(including an investigation or partial proceeding, such as a deposition),
whether commenced or threatened.

“Prospectus” shall mean the prospectus included in any Registration Statement
(including a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A or Rule 430B promulgated under the Securities Act), as amended or
supplemented by any prospectus supplement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
materials incorporated by reference or deemed to be incorporated by reference in
such prospectus.

“Purchase Agreement” shall have the meaning set forth in the recitals.

“Registrable Securities” shall mean, as of any date of determination, the shares
of Class A Common Stock (or the class of shares of Common Stock approved for
listing on a national securities exchange into which the Class A Common Stock is
converted under Section 5.2.5 of Article V of the charter of the Company after
listing on such exchange) issued to the Purchaser pursuant to the Purchase
Agreement (whether or not subsequently transferred to any Stockholder), or
hereafter acquired by the Purchaser or any Stockholder pursuant to the
conversion of the Series A Preferred Stock, and any other securities issued or
issuable with respect to any such shares by way of share split, share dividend,
distribution, recapitalization, merger, exchange, replacement or similar event
or otherwise.  As to any particular Registrable Securities, once issued, such
securities shall cease to be Registrable Securities when (i) they are sold or
transferred pursuant to an effective Registration Statement under the Securities
Act, (ii) they shall have ceased to be outstanding, (iii) they have been sold in
a private transaction in which the transferor’s rights under this Agreement are
not assigned to the transferee of the securities, or (iv) the holder thereof is
able to dispose of all of its, his or her Registrable Securities under Rule 144
(or any successor rule then in effect) promulgated under the Securities Act,
without any limitations thereunder (including, without limitation, volume
limitations) during a three-month period without registration and restrictive
legends have been removed from all certificates representing the applicable
Registrable Securities.

“Registration Statement” shall mean any registration statement of the Company
under the Securities Act which covers any of the Registrable Securities pursuant
to the provisions of this Agreement, including the Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
all exhibits and all material incorporated by reference or deemed to be
incorporated by reference in such registration statement.

“Rule 144” shall mean Rule 144 under the Securities Act, as such Rule may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the SEC.

2

--------------------------------------------------------------------------------

 

“SEC” shall mean the Securities and Exchange Commission or any successor agency
having jurisdiction under the Securities Act.

“Securities Act” shall mean the Securities Act of 1933, as amended, and any
successor statute thereto and the rules and regulations of the SEC promulgated
thereunder.

“Series A Preferred Stock” shall mean all shares currently or hereafter existing
of Series A Convertible Preferred Stock, par value $0.001 per share, of the
Company.

“Shelf Offering” shall have the meaning set forth in Section 2(c)(iii).

“Short-Form Registration” shall have the meaning set forth in Section 2(b)(i).

“Stockholders” shall have the meaning set forth in the preamble.

“Take-Down Notice” shall have the meaning set forth in Section 2(c)(iii).

“TRS” shall have the meaning set forth in Section 4(c).

“underwritten registration” or “underwritten offering” shall mean a registration
in which securities of the Company are sold to an underwriter for reoffering to
the public.

“Well-Known Seasoned Issuer” shall have the meaning set forth in Rule 405 (or
any successor provision) of the Securities Act.

Section 2.Registration Rights.

(a)Holders of Registrable Securities.  A Person is deemed, and shall only be
deemed, to be a holder of Registrable Securities if such Person owns Registrable
Securities or has a right to acquire such Registrable Securities and such Person
is a Stockholder.

(b)Demand Registrations.

(i)Requests for Registration.  Subject to the following paragraphs of this
Section 2(b), at any time on or after the one (1) year anniversary of the
Initial Closing Date (as defined in the Purchase Agreement), one or more
Stockholders shall have the right, by delivering or causing to be delivered a
written notice to the Company, to require the Company to register pursuant to
the terms of this Agreement, under and in accordance with the provisions of the
Securities Act, the offer, sale and distribution of all of the number of
Registrable Securities requested to be so registered pursuant to the terms of
this Agreement on Form S-3 (which, at the election of the Stockholders
delivering such notice, may be (i) filed pursuant to Rule 415 under the
Securities Act and (ii) if the Company is a Well-Known Seasoned Issuer at the
time of filing such registration statement with the SEC, designated by the
Company as an Automatic Shelf Registration Statement), if the Company is then
eligible for such short-form, or any similar or successor short-form
registration (“Short-Form Registrations”) or, if the Company is not then
eligible for such short form registration, on Form S-1, Form S-11 or any similar
or successor long-form registration (“Long-Form Registrations”) (any such
written notice, a “Demand Notice” and any such registration, a “Demand
Registration”), as soon as reasonably practicable after delivery of such Demand
Notice, but, in any event, the Company shall be required to make the initial
filing of the Registration Statement in connection with such Demand Registration
within sixty (60) days, in the case of a Long-Form Registration, or thirty (30)
days, in the case of a Short-Form Registration, following receipt of such Demand
Notice; provided, however, that (i) a Demand Notice may only be made if the sale
of the Registrable Securities requested to be registered by such Stockholders is
reasonably expected to result in aggregate gross cash proceeds in excess of
$20,000,000 (without regard to any underwriting discount or commission), (ii)
such Stockholders will not be entitled to deliver (or cause to be delivered)
more than four (4) Demand Notices in the aggregate under this Agreement, of
which no more than two (2) Demand Notices shall be delivered (or caused to be
delivered) in connection with Marketed Offerings, and (iii) the Company will not
be obligated to effect more

3

--------------------------------------------------------------------------------

 

than one (1) Demand Registration that is an Underwritten Offering in any twelve
(12) month period.  Following receipt of a Demand Notice for a Demand
Registration in accordance with this Section 2(b)(i), the Company shall use its
reasonable best efforts to file a Registration Statement in accordance with such
Demand Notice as promptly as practicable and shall use its reasonable best
efforts to cause such Registration Statement to be declared effective under the
Securities Act as promptly as practicable after the filing thereof.  

No Demand Registration shall be deemed to have occurred for purposes of this
Section 2(b), and any Demand Notice delivered in connection therewith shall not
count as a Demand Notice for purposes of this Section (2)(b)(i), if (x) the
Registration Statement relating thereto (and covering not less than 75% of the
Registrable Securities specified in the applicable Demand Notice for sale in
accordance with the intended method or methods of distribution specified in such
Demand Notice) (i) does not become effective, or (ii) is not maintained
effective for the period required pursuant to this Section 2(b) or (y) the
offering of the Registrable Securities pursuant to such Registration Statement
is subject to a stop order, injunction, or similar order or requirement of the
SEC during such period.

All requests made pursuant to this Section 2(b) will specify the number of
Registrable Securities to be registered and the intended methods of disposition
thereof; provided, however, that subject to Section 2(e)(xiii) and Section 3(c),
the Company shall not be obligated to list the Registrable Securities on any
securities exchange.

Except as otherwise agreed by all Stockholders with Registrable Securities
subject to a Demand Registration, the Company shall use its reasonable best
efforts to maintain the continuous effectiveness of the Registration Statement
with respect to any Demand Registration until such securities cease to be
Registrable Securities or such shorter period upon which all Stockholders with
Registrable Securities included in such Registration Statement have notified the
Company that such Registrable Securities have actually been sold.

Within five (5) business days after receipt by the Company of a Demand Notice
pursuant to this Section 2(b), the Company shall deliver a written notice of any
such Demand Notice to all other holders of Registrable Securities, and the
Company shall, subject to the provisions of Section 2(b)(ii), include in such
Demand Registration all such Registrable Securities with respect to which the
Company has received written requests for inclusion therein within ten (10)
business days after the date that such notice has been delivered; provided that
such holders must agree to the method of distribution proposed by the
Stockholders who delivered the Demand Notice and, in connection with any
underwritten registration, such holders (together with the Company and the other
holders including securities in such underwritten registration) must enter into
an underwriting agreement in the form reasonably approved by the Stockholders
holding a majority of the Registrable Securities.  All requests made pursuant to
the preceding sentence shall specify the aggregate amount of Registrable
Securities to be registered and the intended method of distribution of such
securities.  

(ii)Priority on Demand Registration.  If any of the Registrable Securities
registered pursuant to a Demand Registration are to be sold in an underwritten
offering, and the managing underwriter or underwriters advise the holders of
such securities in writing that in its good faith opinion the total number or
dollar amount of Registrable Securities proposed to be sold in such offering is
such as to adversely affect the price, timing or distribution of such offering
(including securities proposed to be included by other holders of securities
entitled to include securities in such Registration Statement pursuant to
incidental or piggyback registration rights), then there shall be included in
such underwritten offering the number or dollar amount of Registrable Securities
and such other securities that in the opinion of such managing underwriter can
be sold without adversely affecting such offering, and such number of
Registrable Securities and such other securities shall be allocated as follows:

(A)first, pro rata among the holders of Registrable Securities that have
requested to participate in such Demand Registration on the basis of the
percentage of the Registrable Securities requested to be included in such
Registration Statement by such holders; and

4

--------------------------------------------------------------------------------

 

(B)second, the securities for which inclusion in such Demand Registration, as
the case may be, was requested by the Company.

No securities excluded from the underwriting by reason of the underwriter’s
marketing limitation shall be included in such offering.

(iii)Postponement of Demand Registration.  The Company shall be entitled to
postpone (but not more than once in any 12-month period), for a reasonable
period of time not in excess of thirty (30) days, the filing (but not the
preparation) of a Registration Statement if the Company delivers to the
Stockholders requesting registration a certificate certifying that such
registration and offering would reasonably be expected to materially adversely
affect or materially interfere with any bona fide material financing of the
Company or any material transaction under consideration by the Company or
require the Company to make an Adverse Disclosure.  Such certificate shall
contain a statement of the reasons for such postponement and an approximation of
the anticipated delay.  The Stockholders receiving such certificate shall keep
the information contained in such certificate confidential subject to the same
terms set forth in Section 2(e)(xv).  If the Company shall so postpone the
filing of a Registration Statement, the Stockholders requesting such
registration shall have the right to withdraw the request for registration by
giving written notice to the Company within ten (10) days of the anticipated
termination date of the postponement period, as provided in the certificate
delivered to the applicable Stockholders and, for the avoidance of doubt, upon
such withdrawal, the withdrawn request shall not constitute a Demand Notice;
provided that in the event such Stockholders do not so withdraw the request for
registration, the Company shall continue to prepare a Registration Statement
during such postponement such that, if it exercises its rights under this
Section 2(b)(iii), it shall be in a position to and shall, as promptly as
practicable following the expiration of the applicable deferral or suspension
period, file or update and use its reasonable best efforts to cause the
effectiveness of the applicable deferred or suspended Registration Statement.

(iv)Cancellation of a Demand Registration.  Holders of a majority of the
Registrable Securities that are to be registered in a particular offering
pursuant to this Section 2(b) shall have the right to notify the Company that
they have determined that the registration statement be abandoned or withdrawn,
in which event the Company shall abandon or withdraw such registration
statement; provided, that such Demand Notice underlying such abandonment or
withdrawal shall not be deemed to be a Demand Notice for purposes of Section
2(b)(i) if in response to a material adverse change regarding the Company or a
material adverse change in the financial markets generally.

(v)Marketed Offerings.    In connection with any Demand Notices that are
Marketed Offerings, the Company shall cause its officers to use their reasonable
best efforts to support the marketing of the Registrable Securities covered by
the Registration Statement (including participation in customary “road shows”
and the like).

(c)Piggyback Registration; Shelf Take Down.

(i)Right to Piggyback.  Except with respect to a Demand Registration, the
procedures for which are addressed in Section 2(b), if the Company proposes to
file a registration statement under the Securities Act with respect to an
offering of Class A Common Stock whether or not for sale for its own account and
whether or not an underwritten offering or an underwritten registration (other
than a registration statement (i) on Form S-4, Form S-8 or any successor forms
thereto, (ii) filed in connection with an exchange offer or any employee benefit
or dividend reinvestment plan, (iii) relating solely to the offer and sale of
debt securities or (iv) in connection with any dividend or distribution
reinvestment or similar plan), then the Company shall give prompt written notice
of such filing no later than twenty (20) days prior to the filing date (the
“Piggyback Notice”) to all of the holders of Registrable Securities.  The
Piggyback Notice shall offer such holders the opportunity to include (or cause
to be included) in such registration statement the number of Registrable
Securities as each such holder may request (a “Piggyback
Registration”).  Subject to Section 2(c)(ii), the Company shall include in each
such Piggyback Registration all Registrable Securities with respect to which the
Company has received written requests for inclusion therein (each a “Piggyback
Request”) within ten (10) days after notice has been given to the applicable
holder.  The Company shall not be required to maintain the

5

--------------------------------------------------------------------------------

 

effectiveness of the Registration Statement for a Piggyback Registration beyond
the earlier to occur of (x) one hundred eighty (180) days after the effective
date thereof and (y) consummation of the distribution by the holders of the
Registrable Securities included in such Registration Statement.

(ii)Priority on Piggyback Registrations.  If any of the Registrable Securities
to be registered pursuant to the registration giving rise to the rights under
this Section 2(c) are to be sold in an underwritten offering, the Company shall
use reasonable best efforts to cause the managing underwriter or underwriters of
a proposed underwritten offering to permit holders of Registrable Securities who
have submitted a Piggyback Request in connection with such offering to include
in such offering all Registrable Securities included in each holder’s Piggyback
Request on the same terms and conditions as any other shares of capital stock,
if any, of the Company included in the offering.  Notwithstanding the foregoing,
if the managing underwriter or underwriters of such underwritten offering advise
the Company in writing that it is their good faith opinion the total number or
dollar amount of securities that such holders, the Company and any other Persons
having rights to participate in such registration, intend to include in such
offering is such as to adversely affect the price, timing or distribution of the
securities in such offering, then there shall be included in such underwritten
offering the number or dollar amount of securities that in the opinion of such
managing underwriter or underwriters can be sold without so adversely affecting
such offering, and such number of Registrable Securities shall be allocated as
follows: (i) first, all securities proposed to be sold by the Company for its
own account; (ii) second, all Registrable Securities requested to be included in
such registration pursuant to Section 2(c), pro rata among such holders on the
basis of the percentage of the Registrable Securities requested to be included
in such Registration Statement by such holders; and (iii) third, all other
securities requested to be included in such Registration Statement; provided
that holders may, prior to the earlier of the (i) effectiveness of the
Registration Statement and (ii) time at which the offering price and/or
underwriter’s discount are determined with the managing underwriter or
underwriters, withdraw their request to be included in such registration
pursuant to this Section 2(c).

(iii)Shelf-Take Downs.  At any time that a shelf registration statement covering
Registrable Securities pursuant to Section 2(b) or Section 2(c) is effective, if
any Stockholder delivers a notice to the Company (a “Take-Down Notice”) stating
that it intends to sell all or part of its Registrable Securities included by it
on the shelf registration statement (a “Shelf Offering”), then, the Company
shall amend or supplement the shelf registration statement as may be necessary
in order to enable such Registrable Securities to be distributed pursuant to the
Shelf Offering (taking into account the inclusion of Registrable Securities by
any other holders pursuant to this Section 2(c)(iii)).  In connection with any
Shelf Offering, including any Shelf Offering that is a Marketed Offering:

(A)within ten (10) days after receipt by the Company of a Take-Down Notice, the
Company shall deliver a written notice of such Take-Down Notice to all other
holders of Registrable Securities included on such shelf registration statement
and permit each such holder to include its Registrable Securities included on
the shelf registration statement in the Shelf Offering if such holder notifies
the Company within ten (10) days after delivery of notice to such holder; and

(B)if the Shelf Offering is underwritten, in the event that the underwriters of
such Shelf Offering advise such holders in writing that it is their good faith
opinion the total number or dollar amount of securities proposed to be sold
exceeds the total number or dollar amount of such securities that can be sold
without having an adverse effect on the price, timing or distribution of the
Registrable Securities to be included, then the underwriter may limit the number
of Registrable Securities which would otherwise be included in such Shelf
Offering in the same manner as described in Section 2(b)(ii) with respect to a
limitation of shares to be included in a registration;

provided, however, that each Shelf Offering that is a Marketed Offering
initiated by a Stockholder shall be deemed to be a demand subject to the
provisions of Section 2(b) (subject to Section 2(b)(iv)), and shall decrease by
one the number of Demand Notices such Stockholder is entitled to pursuant to
Section 2(b)(i); provided, further, that a Take-Down Notice with respect to an
underwritten offering that is not a Marketed Offering may only be made if the
sale of the Registrable Securities requested to be sold by all Stockholders in
the Shelf Offering is reasonably expected to result in aggregate gross cash
proceeds in excess of $20,000,000 (without regard to any underwriting discount
or commission).

6

--------------------------------------------------------------------------------

 

(d)Restrictions on Public Sale by Holders of Registrable Securities.  Each
holder of Registrable Securities agrees with all other holders of Registrable
Securities and the Company in connection with any underwritten offering made
pursuant to a Registration Statement filed pursuant to Section 2(b) and Section
2(c)(i), respectively (whether or not such holder elected to include Registrable
Securities in such Registration Statement), if requested (pursuant to a written
notice) by the managing underwriter or underwriters in such offering, not to
effect any public sale or distribution of any of the Company’s securities
(except as part of such underwritten offering), including a sale pursuant to
Rule 144 or any swap or other economic arrangement that transfers to another any
of the economic consequences of owning the Series A Preferred Stock or Class A
Common Stock, or to give any Demand Notice during the period commencing on the
date of the Prospectus and continuing for not more than ninety (90) days after
the date of the Prospectus (or, in either case, Prospectus supplement if the
offering is made pursuant to a “shelf” registration), pursuant to which such
public offering shall be made.  In connection with any underwritten offering
made pursuant to a Registration Statement filed pursuant to Section 2(b) or
Section 2(c), the Company shall be responsible for negotiating all “lock-up”
agreements with the underwriters and, in addition to the foregoing provisions of
this Section 2(d), the Stockholders and holders of Registrable Securities agree
to execute the form so negotiated; provided, that the form so negotiated is
reasonably acceptable to the Stockholders and holders of Registrable Securities
and consistent with the agreement set forth in this Section 2(d) and that, in
the case of a Marketed Offering, the Company’s executive officers and directors
shall also have executed such form of agreement so negotiated.

If any registration pursuant to Section 2(b) of this Agreement shall be in
connection with any: (i) Marketed Offering (including with respect to a Shelf
Offering pursuant to Section 2(c)(iii) hereof), the Company will cause each of
its executive officers and directors to sign a “lock-up” agreement consistent
with that contemplated in the immediately preceding paragraph, and (ii)
underwritten offering (including with respect to a Shelf Offering pursuant to
Section 2(c)(iii) hereof), the Company will also not effect any public sale or
distribution of any common equity (or securities convertible into or
exchangeable or exercisable for common equity) (other than a registration
statement (A) on Form S-4, Form S-8 or any successor forms thereto or (B) filed
solely in connection with an exchange offer or any employee benefit or dividend
reinvestment plan) for its own account, within ninety (90) days after the date
of the Prospectus for such offering except as may otherwise be agreed with the
holders of the Registrable Securities in such offering.

(e)Registration Procedures.  If and whenever the Company is required to effect
the registration of any Registrable Securities under the Securities Act as
provided in Section 2(b) or Section 2(c), the Company shall effect such
registration to permit the sale of such Registrable Securities in accordance
with the intended method or methods of disposition thereof, and pursuant thereto
the Company shall cooperate in the sale of the securities and shall, as
expeditiously as possible to the extent applicable:

(i)prepare and file with the SEC a Registration Statement or Registration
Statements on such form as shall be available for the sale of the Registrable
Securities by the holders thereof or by the Company in accordance with the
intended method or methods of distribution thereof and in accordance with this
Agreement, and use its reasonable best efforts to cause such Registration
Statement to become effective and to remain effective as provided herein;
provided, however, that before filing a Registration Statement or Prospectus or
any amendments or supplements thereto (including documents that would be
incorporated or deemed to be incorporated therein by reference), the Company
shall furnish or otherwise make available to the holders of the Registrable
Securities covered by such Registration Statement, their counsel and the
managing underwriters, if any, copies of all such documents proposed to be
filed, which documents will be subject to the reasonable review and comment of
such counsel, and such other documents reasonably requested by such counsel,
including any comment letter from the SEC, and, if requested by such counsel,
provide such counsel reasonable opportunity to participate in the preparation of
such Registration Statement and each Prospectus included therein and, to the
extent reasonably necessary to enable such holders to exercise their due
diligence responsibility, such other opportunities to conduct a reasonable
investigation within the meaning of the Securities Act, including reasonable
access to the Company’s books and records, officers, accountants and other
advisors upon reasonable notice and only to the extent the Company determines in
good faith that such disclosure and access would not forfeit any attorney-client
privilege or confidentiality obligations.  The Company shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto
(including such

7

--------------------------------------------------------------------------------

 

documents that, upon filing, would be incorporated or deemed to be incorporated
by reference therein) with respect to a Demand Registration to which the holders
of a majority of the Registrable Securities covered by such Registration
Statement, their counsel, or the managing underwriters, if any, shall reasonably
object, in writing, on a timely basis, unless, in the opinion of the Company’s
counsel, such filing is necessary to comply with applicable law;

(ii)prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement continuously effective during the period provided herein and comply in
all material respects with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement; and
cause the related Prospectus to be supplemented by any Prospectus supplement as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of the securities covered by such Registration
Statement, and as so supplemented to be filed pursuant to Rule 424 (or any
similar provisions then in force) under the Securities Act;

(iii)promptly notify each selling holder of Registrable Securities, its counsel
and the managing underwriters, if any, and, if requested by any such Person,
confirm such notice in writing, (i) when a Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to a
Registration Statement or any post-effective amendment, when the same has become
effective, (ii) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to a Registration Statement
or related Prospectus or for additional information, (iii) of the issuance by
the SEC of any stop order suspending the effectiveness of a Registration
Statement or the initiation of any proceedings for that purpose, (iv) if at any
time the Company has reason to believe that the representations and warranties
of the Company contained in any agreement (including any underwriting agreement)
contemplated by Section 2(e)(xiv) below cease to be true and correct, (v) of the
receipt by the Company of any notification with respect to the suspension of the
qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose, and (vi) if the Company has knowledge of the
happening of any event that makes any statement made in such Registration
Statement or related Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such Registration Statement, Prospectus or
documents so that, in the case of the Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
not misleading, and that in the case of the Prospectus, it will not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading (which notice shall notify the selling
holders only of the occurrence of such an event and shall provide no additional
information regarding such event to the extent such information would constitute
material non-public information);

(iv)use its reasonable best efforts to prevent the issuance or obtain the
withdrawal of any order suspending the effectiveness of a Registration
Statement, or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction at the earliest date reasonably practicable;

(v)if requested by the managing underwriters, if any, or the holders of a
majority of the then-outstanding Registrable Securities being sold in connection
with an underwritten offering, promptly include in a Prospectus supplement or
post-effective amendment such information as the managing underwriters, if any,
and such holders may reasonably request in order to permit the intended method
of distribution of such securities and make all required filings of such
Prospectus supplement or such post-effective amendment as soon as practicable
after the Company has received such request; provided, however, that the Company
shall not be required to take any actions under this Section 2(e) that are not,
in the opinion of counsel for the Company, in compliance with applicable law;

8

--------------------------------------------------------------------------------

 

(vi)furnish or make available to each selling holder of Registrable Securities,
its counsel and each managing underwriter, if any, without charge, at least one
conformed copy of the Registration Statement, the Prospectus and Prospectus
supplements, if applicable, and each post-effective amendment thereto, including
financial statements (but excluding schedules, all documents incorporated or
deemed to be incorporated therein by reference, and all exhibits, unless
requested in writing by such holder, counsel or underwriter); provided that the
Company may furnish or make available any such documents in electronic format;

(vii)deliver to each selling holder of Registrable Securities, its counsel, and
the underwriters, if any, without charge, as many copies of the Prospectus or
Prospectuses (including each form of Prospectus) and each amendment or
supplement thereto as such Persons may reasonably request from time to time in
connection with the distribution of the Registrable Securities; provided that
the Company may furnish or make available any such documents in electronic
format (other than, in the case of a Marketed Offering, upon the request of the
managing underwriters thereof for printed copies of any such Prospectus or
Prospectuses); and the Company, subject to the last paragraph of this Section
2(e), hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling holders of Registrable Securities and
the underwriters, if any, in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any such amendment or
supplement thereto;

(viii)prior to any public offering of Registrable Securities, use its reasonable
best efforts to register or qualify or cooperate with the selling holders of
Registrable Securities, the underwriters, if any, and their respective counsel
in connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the securities or “blue sky” laws of such jurisdictions within the United
States as any seller or underwriter reasonably requests in writing and to keep
each such registration or qualification (or exemption therefrom) effective
during the period such Registration Statement is required to be kept effective
pursuant to this Agreement and to take any other action that may be necessary or
advisable to enable such holders of Registrable Securities to consummate the
disposition of such Registrable Securities in such jurisdiction; provided,
however, that the Company will not be required to (i) qualify generally to do
business in any jurisdiction where would not otherwise be required to qualify
but for this Agreement or (ii) take any action that would subject it to general
service of process in any such jurisdiction where it would not otherwise be
subject but for this Agreement;

(ix)cooperate with, and direct the Company’s transfer agent to cooperate with,
the selling holders of Registrable Securities and the managing underwriters, if
any, to facilitate the timely settlement of any offering or sale of Registrable
Securities, including the preparation and delivery of certificates (not bearing
any legends) or book-entry (not bearing stop transfer instructions) representing
Registrable Securities to be sold after receiving written representations from
each holder of such Registrable Securities that the Registrable Securities
represented by the certificates so delivered by such holder will be transferred
in accordance with the Registration Statement and, in connection therewith, if
reasonably required by the Company’s transfer agent, the Company shall promptly
after the effectiveness of the registration statement cause an opinion of
counsel as to the effectiveness of any Registration Statement to be delivered to
and maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without
restriction upon sale by the holder of such shares of Registrable Securities
under the Registration Statement;

(x)upon the occurrence of, and its knowledge of, any event contemplated by
Section 2(e)(iii)(vi) above, prepare a supplement or post-effective amendment to
the Registration Statement or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, or file
any other required document so that, as thereafter delivered to the purchasers
of the Registrable Securities being sold thereunder, such that the Registration
Statement will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, not misleading, and the Prospectus will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading;

9

--------------------------------------------------------------------------------

 

(xi)prior to the effective date of the Registration Statement relating to the
Registrable Securities, provide a CUSIP number for the Registrable Securities;

(xii)provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such Registration Statement from and after a
date not later than the effective date of such Registration Statement;

(xiii)use its reasonable best efforts to cause all shares of Registrable
Securities covered by such Registration Statement to be listed on a national
securities exchange if shares of the particular class of Registrable Securities
are at that time listed on such exchange, as the case may be, prior to the
effectiveness of such Registration Statement;

(xiv)enter into such agreements (including underwriting agreements in form,
scope and substance as is customary in underwritten offerings and such other
documents reasonably required under the terms of such underwriting agreements,
including customary legal opinions and auditor “comfort” letters) and take all
such other actions reasonably requested by the holders of a majority of the
Registrable Securities being sold in connection therewith (including those
reasonably requested by the managing underwriters, if any) to expedite or
facilitate the disposition of such Registrable Securities;

(xv)in connection with a customary due diligence review, upon reasonable notice,
make available for inspection by a representative of the selling holders of
Registrable Securities, any underwriter participating in any such disposition of
Registrable Securities, if any, and any counsel or accountants retained by such
selling holders or underwriter (collectively, the “Offering Persons”), at the
offices where normally kept, during reasonable business hours, all financial and
other records, pertinent corporate documents and properties of the Company and
its subsidiaries, and cause the officers, directors and employees of the Company
and its subsidiaries to supply all information and participate in customary due
diligence sessions in each case reasonably requested by any such representative,
underwriter, counsel or accountant in connection with such Registration
Statement unless the Company determines in good faith that such due diligence
would forfeit any attorney-client privilege or confidentiality obligations,
provided, however, that any information that is not generally publicly available
at the time of delivery of such information shall be kept confidential by such
Offering Persons unless (i) disclosure of such information is required by court
or administrative order, (ii) disclosure of such information, in the reasonable
judgment of the Offering Persons, is required by law or applicable legal process
(including in connection with the offer and sale of securities pursuant to the
rules and regulations of the SEC), (iii) such information is or becomes
generally available to the public other than as a result of a non-permitted
disclosure or failure to safeguard by such Offering Persons in violation of this
Agreement or (iv) such information (A) was known to such Offering Persons (prior
to its disclosure by the Company) from a source other than the Company when such
source, to the knowledge of the Offering Persons, was not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information, (B) becomes available to the Offering Persons
from a source other than the Company when such source, to the knowledge of the
Offering Persons, is not bound by any contractual, legal or fiduciary obligation
of confidentiality to the Company with respect to such information or (C) was
developed independently by the Offering Persons or their respective
representatives without the use or, or reliance on, information provided by the
Company.  In the case of a proposed disclosure pursuant to (i) or (ii) above,
such Person shall be required to give the Company written notice of the proposed
disclosure prior to such disclosure (except in the case of (ii) above when a
proposed disclosure was or is to be made in connection with a Registration
Statement or Prospectus under this Agreement); and

(xvi)cooperate with each seller of Registrable Securities and each underwriter
or agent participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
the FINRA, including the use reasonable best efforts to obtain FINRA’s
pre-clearance or pre-approval of the Registration Statement and applicable
Prospectus upon filing with the SEC.

10

--------------------------------------------------------------------------------

 

The Company may require each holder of Registrable Securities as to which any
registration is being effected to furnish to the Company in writing such
information required in connection with such registration regarding such seller
and the distribution of such Registrable Securities as the Company may, from
time to time, reasonably request in writing and the Company may exclude from
such registration the Registrable Securities of any holder who unreasonably
fails to furnish such information within a reasonable time after receiving such
request.

Each holder of Registrable Securities agrees if such holder has Registrable
Securities covered by such Registration Statement that, upon receipt of any
written notice from the Company of the happening of any event of the kind
described in Section 2(e)(ii), 2(e)(iii), 2(e)(iv) or 2(e)(v), such holder will
forthwith discontinue disposition of such Registrable Securities covered by such
Registration Statement or Prospectus until such holder’s receipt of the copies
of the supplemented or amended Prospectus contemplated by Section 2(e)(x), or
until it is advised in writing by the Company that the use of the applicable
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus; provided, however, that the time periods under
Section 2(b) with respect to the length of time that the effectiveness of a
Registration Statement must be maintained shall automatically be extended by the
amount of time the holder is required to discontinue disposition of such
securities.

(f)Registration Expenses.  All fees and expenses incurred in connection with
registrations, filings or qualifications pursuant to Section 2 of this Agreement
(including (i) all registration and filing fees (including fees and expenses
with respect to (A) all SEC, stock exchange or trading system and FINRA
registration, listing, filing and qualification and any other fees associated
with such filings, including with respect to counsel for the underwriters and
any qualified independent underwriter in connection with FINRA qualifications,
(B) rating agencies and (C) compliance with securities or “blue sky” laws,
including any fees and disbursements of counsel for the underwriters in
connection with “blue sky” qualifications of the Registrable Securities pursuant
to Section 2(e)(viii)), (ii) fees and expenses of the financial printer, (iii)
messenger, telephone and delivery expenses of the Company, (iv) fees and
disbursements of counsel for the Company, (v) reasonable fees and disbursements
of one counsel for the selling holders of Registrable Securities (together with
one local counsel to the extent reasonably necessary), and (vi) fees and
disbursements of all independent certified public accountants, including the
expenses of any special audits and/or “comfort letters” required by or incident
to such performance and compliance), shall be borne by the Company whether or
not any Registration Statement is filed or becomes effective; provided, however,
that in the event of abandonment or withdrawal of a registration statement
pursuant to Section 2(b)(iv) that is not in response to a material adverse
change regarding the Company, fees and disbursements made by or on behalf of the
holders of Registrable Securities shall be borne by such holders of Registrable
Securities.  All underwriters discounts and selling commissions and all stock
transfer taxes, in each case related to Registrable Securities registered in
accordance with the Agreement, shall be borne by the Stockholders of Registrable
Securities included in such registration pro rata among each other on the basis
of the number of Registrable Securities so registered (provided that such stock
transfer taxes shall be borne solely by the holders of Registrable Securities
subject to such taxes).

(g)Indemnification.

(i)Indemnification by the Company.  The Company shall, without limitation as to
time, indemnify and hold harmless, to the fullest extent permitted by law, each
holder of Registrable Securities whose Registrable Securities are covered by a
Registration Statement or Prospectus, the officers, directors, partners,
members, managers, stockholders, accountants, attorneys, agents and employees of
each of them, each Person who controls each such holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, managers, stockholders, accountants,
attorneys, agents and employees of each such controlling person, each
underwriter, if any, and each Person who controls (within the meaning of Section
15 of the Securities Act or Section 20 of the Exchange Act) such underwriter,
from and against any and all losses, claims, damages, liabilities, costs
(including costs of preparation and reasonable attorneys’ fees and any legal or
other fees or expenses incurred by such party in connection with any
investigation or Proceeding), expenses, judgments, fines, penalties, charges and
amounts

11

--------------------------------------------------------------------------------

 

paid in settlement (collectively, “Losses”), as incurred, arising out of or
based upon any untrue statement (or alleged untrue statement) of a material fact
contained in any Prospectus, offering circular, any amendments or supplements
thereto, “issuer free writing prospectus” (as such term is defined in Rule 433
under the Securities Act) or other document (including any related Registration
Statement, notification, or the like) incident to any such registration,
qualification, or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or any violation by the Company of the
Securities Act, the Exchange Act, any state securities law, or any rule or
regulation thereunder applicable to the Company and (without limitation of the
preceding portions of this Section 2(g)(i)) will reimburse each such holder,
each of its officers, directors, partners, members, managers, stockholders,
accountants, attorneys, agents and employees and each Person who controls each
such holder and the officers, directors, partners, members, managers,
stockholders, accountants, attorneys, agents and employees of each such
controlling person, each such underwriter, and each Person who controls any such
underwriter, for any legal and any other expenses reasonably incurred in
connection with investigating and defending or settling any such Loss or action,
provided that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based on any untrue statement or omission by
such holder or underwriter, but only to the extent, that such untrue statement
(or alleged untrue statement) or omission (or alleged omission) is made in such
Registration Statement, Prospectus, offering circular, or other document in
reliance upon and in conformity with written information regarding such holder
of Registrable Securities furnished to the Company by such holder of Registrable
Securities expressly for inclusion therein.  It is agreed that the indemnity
agreement contained in this Section 2(g)(i) shall not apply to amounts paid in
settlement of any such Loss or action if such settlement is effected without the
consent of the Company (which consent shall not be unreasonably withheld).  The
indemnification provided for under this Section 2(g)(i) shall survive the
transfer of the Registrable Securities by the selling holder of Registrable
Securities.

(ii)Indemnification by Holder of Registrable Securities.  The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with this Agreement, that the Company
shall have received an undertaking reasonably satisfactory to it from the
prospective seller of such Registrable Securities to indemnify, to the fullest
extent permitted by law, severally and not jointly with any other holders of
Registrable Securities, the Company, its directors and officers and each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act) and all other prospective sellers, from and
against all Losses arising out of or based on any untrue statement of a material
fact contained in any such Registration Statement, Prospectus, offering
circular, any amendments or supplements thereto, “issuer free writing
prospectus” (as such term is defined in Rule 433 under the Securities Act) or
other document, or any omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, and
to reimburse the Company, its directors and officers and each Person who
controls the Company (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) and all other prospective sellers for any legal
or any other expenses reasonably incurred in connection with investigating or
defending any such Loss or action, in each case to the extent, but only to the
extent, that such untrue statement or omission is made in such Registration
Statement, Prospectus, offering circular, any amendments or supplements thereto,
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
Securities Act) or other document in reliance upon and in conformity with
written information regarding such holder of Registrable Securities furnished to
the Company by such holder of Registrable Securities expressly for inclusion
therein; provided, however, that the obligations of such holder under such
undertaking shall not apply to amounts paid in settlement of any such Losses (or
actions in respect thereof) if such settlement is effected without the consent
of such holder (which consent shall not be unreasonably withheld); and provided,
further, that the liability of such holder of Registrable Securities shall be
limited to the net proceeds received by such selling holder from the sale of
Registrable Securities covered by such Registration Statement. The
indemnification provided for under this Section 2(g)(ii) shall survive the
transfer of the Registrable Securities by the selling holder.

12

--------------------------------------------------------------------------------

 

(iii)Conduct of Indemnification Proceedings.  If any Person shall be entitled to
indemnity hereunder or under the undertaking contemplated by Section 2(g)(ii)
(an “Indemnified Party”), such Indemnified Party shall give prompt notice to the
party from which such indemnity is sought (the “Indemnifying Party”) of any
claim or of the commencement of any Proceeding with respect to which such
Indemnified Party seeks indemnification or contribution pursuant hereto;
provided, however, that the delay or failure to so notify the Indemnifying Party
shall not relieve the Indemnifying Party from any obligation or liability except
to the extent that the Indemnifying Party has been materially prejudiced by such
delay or failure.  The Indemnifying Party shall have the right, exercisable by
giving written notice to an Indemnified Party promptly after the receipt of
written notice from such Indemnified Party of such claim or Proceeding, to,
unless in the Indemnified Party’s reasonable judgment a conflict of interest
between such indemnified and indemnifying parties may exist in respect of such
claim, assume, at the Indemnifying Party’s expense, the defense of any such
claim or Proceeding, with counsel reasonably satisfactory to such Indemnified
Party; provided, however, that an Indemnified Party shall have the right to
employ separate counsel in any such claim or Proceeding and to participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party unless: (i) the Indemnifying Party agrees to
pay such fees and expenses; or (ii) the Indemnifying Party fails promptly to
assume, or in the event of a conflict of interest cannot assume, the defense of
such claim or Proceeding or fails to employ counsel reasonably satisfactory to
such Indemnified Party in any such Proceeding, in which case the Indemnified
Party shall have the right to employ separate counsel and to assume the defense
of such claim or proceeding at the Indemnifying Party’s expense; provided,
further, however, that the Indemnifying Party shall not, in connection with any
one such claim or Proceeding or separate but substantially similar or related
claims or Proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one firm of attorneys (together with appropriate local counsel) at any time for
all of the Indemnified Parties.  Whether or not such defense is assumed by the
Indemnifying Party, such Indemnifying Party will not be subject to any liability
for any settlement made without its consent (but such consent will not be
unreasonably withheld).  The Indemnifying Party shall not consent to entry of
any judgment or enter into any settlement that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
Indemnified Party of a release, in form and substance reasonably satisfactory to
the Indemnified Party, from all liability in respect of such claim or litigation
for which such Indemnified Party would be entitled to indemnification
hereunder.  All fees and expenses of the Indemnified Party (including reasonable
fees and expenses to the extent incurred in connection with investigating or
preparing to defend such proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, promptly upon
receipt of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder, provided that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification under this Section 2(g)).

(iv)Contribution.  If the indemnification provided for in this Section 2(g) is
unavailable to an Indemnified Party in respect of any Losses (other than in
accordance with its terms), then each applicable Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party, on
the one hand, and such Indemnified Party, on the other hand, in connection with
the actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party, on the one hand, and Indemnified Party, on the other hand,
shall be determined by reference to, among other things, whether any action in
question, including any untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact, has been made (or
omitted) by, or relates to information supplied by, such Indemnifying Party or
Indemnified Party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2(g)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in the immediately preceding
paragraph.  Notwithstanding the provisions of this Section 2(g)(iv), an
Indemnifying Party that is a selling holder of

13

--------------------------------------------------------------------------------

 

Registrable Securities shall not be required to contribute any amount in excess
of the amount that such Indemnifying Party has otherwise been, or would
otherwise be, required to pay pursuant to Section 2(g)(ii) by reason of such
untrue or alleged untrue statement or omission or alleged omission.  No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

(v)Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

(h)Rule 144.  The Company shall use reasonable best efforts to: (i) file the
reports required to be filed by it under the Securities Act and the Exchange Act
in a timely manner, to the extent required from time to time to enable such
holder to sell Registrable Securities without registration under the Securities
Act within the limitations of the exemption provided by Rule 144; and (ii) so
long as any Registrable Securities are outstanding, furnish holders thereof upon
request (A) a written statement by the Company as to its compliance with the
reporting requirements of Rule 144 under the Securities Act, and of the Exchange
Act and (B) a copy of the most recent annual or quarterly report of the Company
(except to the extent the same is available on EDGAR).

(i)Underwritten Registrations.

(i)In connection with any underwritten offering, the investment banker or
investment bankers and managers shall be selected by (i) the Stockholders
holding a majority of Registrable Securities included in any Demand
Registration, including any Shelf Offering, initiated by the Stockholders, which
selection shall be reasonably acceptable to the Company (and approval of the
same not to be unreasonably withheld), and (ii) the Company to administer any
other offering, including any Piggyback Registration.

(ii)No Person may participate in any underwritten registration hereunder unless
such Person (i) agrees to sell the Registrable Securities it desires to have
covered by a Registration Statement on the basis provided in any underwriting
arrangements in customary form and (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

Section 3.Information Rights.

(a)The Company shall provide (which may be satisfied by filing with the SEC’s
EDGAR system) the Purchaser with:

(i)as soon as practicable, but in any event within ninety (90) days after the
end of each fiscal year of the Company (i) a balance sheet as of the end of such
year, (ii) statements of income and of cash flows for such year, and a
comparison between (x) the actual amounts as of and for such fiscal year and (y)
the comparable amounts for the prior year, with an explanation of any material
differences between such amounts and a schedule as to the sources and
applications of funds for such year, and (iii) a statement of stockholders’
equity as of the end of such year, all such financial statements audited and
certified by independent public accountants of nationally recognized standing
selected by the Company;

(ii)as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, unaudited statements of income and cash flows for such fiscal quarter,
and an unaudited balance sheet and a statement of stockholders’ equity as of the
end of such fiscal quarter, all prepared in accordance with GAAP (except that
such financial statements may (i) be subject to normal year-end audit
adjustments; and (ii) not contain all notes thereto that may be required in
accordance with GAAP);

14

--------------------------------------------------------------------------------

 

(iii)as soon as practicable, but in any event within forty-five (45) days after
the end of each of the first three (3) quarters of each fiscal year of the
Company, a statement showing the number of shares of each class and series of
capital stock and securities convertible into or exercisable for shares of
capital stock outstanding at the end of the period, and the Class A Common Stock
issuable upon conversion or exercise of any outstanding securities convertible
or exercisable for Class A Common Stock and the exchange ratio or exercise price
applicable thereto, all in sufficient detail as to permit the Purchaser to
calculate its respective percentage equity ownership in the Company, and
certified by the chief financial officer or chief executive officer of the
Company as being true, complete and correct; and

(iv)such other information relating to the financial condition, business,
prospects, or corporate affairs of the Company as the Purchaser may from time to
time reasonably request; provided, however, that the Company shall not be
obligated under this Section 3(a)(iv) to disclose any information to the extent
that, upon the advice of counsel, such disclosure (i) would be prohibited by
applicable law or (ii) would reasonably be expected to cause a violation of any
contract or agreement to which the Company or any of its subsidiaries is a party
or (iii) would cause a loss of privilege to the Company or any of its
subsidiaries (provided that the Company shall use its reasonable best efforts to
make appropriate substitute disclosure arrangements under circumstances where
the foregoing restrictions apply); provided, further, that the Purchaser shall
keep the information provided under this Section 3(a)(iv) confidential subject
to the same terms set forth in Section 2(e)(xv).

If, for any period, the Company has any subsidiary whose accounts are
consolidated with those of the Company, then in respect of such period the
financial statements delivered pursuant to the foregoing sections shall be the
consolidated financial statements of the Company and all such consolidated
subsidiaries.

(b)Access.  

(i)Subject to the confidentiality provisions contained in Section 2(e)(xv)
hereof, the Company shall permit representatives of the Purchaser to visit and
inspect, at the Purchaser’s expense, any of the properties of the Company or its
subsidiaries and to examine the corporate books and make copies or extracts
therefrom and to discuss the affairs, finances and accounts of the Company and
its subsidiaries with the principal officers of the Company, all upon reasonable
notice and at such reasonable times and as often as the Purchaser may reasonably
request.  Any examination pursuant to this Section 3(b)(i) shall be conducted
during normal business hours and in such manner as not to interfere unreasonably
with the conduct of the business of the Company, and nothing herein shall
require the Company or any of its subsidiaries to disclose any information to
the extent that, upon the advice of counsel, such disclosure (i) would be
prohibited by applicable law or (ii) would reasonably be expected to cause a
violation of any contract or agreement to which the Company or any of its
subsidiaries is a party or (iii) would cause a loss of privilege to the Company
or any of its subsidiaries (provided that the Company shall use its reasonable
best efforts to make appropriate substitute disclosure arrangements under
circumstances where the foregoing restrictions apply).

(ii)The provisions of this Section 3(b)(ii) shall terminate and no longer be of
any effect from and after such time as the Purchaser no longer beneficially owns
any shares of Series A Preferred Stock convertible into shares of Class A Common
Stock, or shares of Class A Common Stock issued upon the conversion of any
shares of Series A Preferred Stock.

(c)Listing of Shares.  If at any time that Registrable Securities are
outstanding, the Company lists shares of its capital stock of the same class of
shares as any Registrable Securities on a national securities exchange, the
Company shall use its reasonable best efforts to list or include all Registrable
Securities on such exchange, and shall provide a transfer agent and registrar
and CUSIP number for such Registrable Securities prior to the effective date of
any registration statement covering such Registrable Securities.

15

--------------------------------------------------------------------------------

 

Section 4.Additional Covenants.

(a)Maintenance of REIT Status. Until the first day of the first calendar year in
which no Series A Preferred Stock or Class A Common Stock issued upon conversion
of the Series A Preferred Stock is held at any time by the Purchaser or any of
its Affiliates, (i) the Company shall continue to be taxed as a REIT under the
Code, and thereafter the Company shall use its best efforts to continue to
qualify as a REIT under the Code unless its board of directors determines that
it is no longer in the best interests of the Company and its stockholders to be
so qualified, and (ii) if the Company determines, upon advice of tax counsel
(the “REIT Non-Compliance Determination”), that (a) it no longer meets the
requirements for qualification and taxation as a REIT under the Code (“REIT
Non-Compliance”), (b) such REIT Non-Compliance is not subject to the de minimis
exception under Section 856(c)(7)(B) of the Code, and (c) it does not expect to
be able to cure such REIT Non-Compliance retroactively though relief based on
reasonable cause and not willful neglect under Section 856(c)(6) or Section
856(c)(7)(A) of the Code, under Section 9100 of the Code, or as otherwise
permitted under the Code (provided that, if the Company expects, but is unable
to, effect such cure within a reasonable period of time, this subsection (c)
shall not apply), the Company shall provide written notice to the Purchaser
within five (5) business days of REIT Non-Compliance Determination.

(b)So long as the Purchaser or any of its Affiliates holds, at any time during a
calendar quarter or year ending after the date of this Agreement, 5% or more of
the shares of Series A Preferred Stock issued pursuant to the Purchase Agreement
(or such respective portion of Class A Common Stock issued upon conversion of
the Series A Preferred Stock), the Company shall deliver to the Purchaser, (i)
no later than thirty (30) days after the end of such quarter, copies of REIT
testing schedules showing the Company’s satisfaction of the REIT asset
requirements for such quarter, and (ii) no later than thirty (30) days after the
end of such year, copies of REIT testing schedules showing the Company’s
satisfaction of the REIT income and distribution requirements for such year.  

(c)Election; Cooperation.  So long as the Purchaser or any of its Affiliates
holds any Series A Preferred Stock or Class A Common Stock issued upon
conversion of the Series A Preferred Stock, (i) upon the request of the
Purchaser, the Company shall cooperate with the Purchaser in making (x) an
election to treat the Company as a taxable REIT subsidiary (within the meaning
of Section 856(l) of the Code) (“TRS”) of the Purchaser for any applicable
taxable year(s) if the Company fails to qualify as a REIT under the Code and/or
(y) protective TRS elections for years in which the Company continues to qualify
as a REIT under the Code , and (ii) the Company and the Purchaser shall
cooperate with each other to provide such other information as may reasonably be
requested to assist in determining whether the ownership of such Preferred Stock
(or such Class A Common Stock) would adversely affect the qualification of
either party (or an Affiliate thereof) as a REIT under the Code.

Section 5.Miscellaneous.

(a)Amendments and Waivers.  The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the written consent of holders of a majority of the then outstanding
Registerable Securities and the Company.  Notwithstanding the foregoing, a
waiver or consent to depart from the provisions hereof with respect to a matter
that relates exclusively to the rights of holders of Registrable Securities
whose securities are being sold pursuant to a Registration Statement and that
does not directly or indirectly affect the rights of other holders of
Registrable Securities may be given by holders of a majority of the Registrable
Securities being sold by such holders pursuant to such Registration Statement.

(b)Notices.  All notices required to be given hereunder shall be in writing and
shall be deemed to be duly given if personally delivered, telecopied and
confirmed, or mailed by certified mail, return receipt requested, or overnight
delivery service with proof of receipt maintained, at the following address (or
any other address that any such party may designate by written notice to the
other parties):

16

--------------------------------------------------------------------------------

 

If to the Company, to the address of its principal executive offices.  If to any
Stockholder, at such Stockholder’s address as set forth on the records of the
Company.  Any such notice shall, if delivered personally, be deemed received
upon delivery; shall, if delivered by telecopy, be deemed received on the first
business day following confirmation; shall, if delivered by overnight delivery
service, be deemed received the first business day after being sent; and shall,
if delivered by mail, be deemed received upon the earlier of actual receipt
thereof or five (5) business days after the date of deposit in the United States
mail.

(c)Successors and Assigns; Stockholder Status.  This Agreement shall inure to
the benefit of and be binding upon the successors and permitted assigns of each
of the parties, including subsequent holders of Registrable Securities acquired,
directly or indirectly, from the Stockholders; provided, however, that (y) no
Stockholder may assign this Agreement (in whole or in part) without the prior
written consent of the Company, which consent shall not be unreasonably
withheld, provided, however, that a Stockholder may assign this Agreement
without the consent of the Company to an Affiliate of such Stockholder, and (z)
any successor or assign shall not be entitled to such rights unless the
successor or assign shall have executed and delivered to the Company an Addendum
Agreement substantially in the form of Exhibit A hereto (which shall also be
executed by the Company) promptly following the acquisition of such Registrable
Securities, in which event such successor or assign shall be deemed a
Stockholder for purposes of this Agreement.   Except as provided in Section 2(g)
with respect to an Indemnified Party, nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any Person other than the
parties hereto and their respective successors and permitted assigns any legal
or equitable right, remedy or claim under, in or in respect of this Agreement or
any provision herein contained.

(d)Counterparts.  This Agreement may be executed in two or more counterparts and
delivered by facsimile, pdf or other electronic transmission with the same
effect as if all signatory parties had signed and delivered the same original
document, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

(e)Headings; Construction.  The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  Unless the context requires
otherwise: (i) pronouns in the masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa; (ii) the term “including” shall
be construed to be expansive rather than limiting in nature and to mean
“including, without limitation,”; (iii) references to sections and paragraphs
refer to sections and paragraphs of this Agreement; and (iv) the words “this
Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of similar
import refer to this Agreement as a whole, including Exhibit A hereto, and not
to any particular subdivision unless expressly so limited.

(f)Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(g)Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(h)Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable best efforts to find and employ an alternative means to achieve
the same or substantially the same result as that contemplated by such term,
provision, covenant or restriction.  It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.

17

--------------------------------------------------------------------------------

 

(i)Entire Agreement.  This Agreement, the Purchase Agreement and the Articles
Supplementary are intended by the parties as a final expression of their
agreement, and are intended to be a complete and exclusive statement of the
agreement and understanding of the parties hereto in respect of the subject
matter contained herein and therein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein and
therein, with respect to the registration rights granted by the Company with
respect to Registrable Securities.  This Agreement, together with the Purchase
Agreement and the Articles Supplementary, supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

(j)Securities Held by the Company or its Subsidiaries.  Whenever the consent or
approval of holders of a specified percentage of Registrable Securities is
required hereunder, Registrable Securities held by the Company or its
subsidiaries shall not be counted in determining whether such consent or
approval was given by the holders of such required percentage.

(k)Specific Performance; Further Assurances.  The parties hereto recognize and
agree that money damages may be insufficient to compensate the holders of any
Registrable Securities for breaches by the Company of the terms hereof and,
consequently, that the equitable remedy of specific performance of the terms
hereof will be available in the event of any such breach.  The parties hereto
agree that in the event the registrations and sales of Registrable Securities
are effected pursuant to the laws of any jurisdiction outside of the United
States, such parties shall use their respective reasonable best efforts to give
effect as closely as possible to the rights and obligations set forth in this
Agreement, taking into account customary practices of such foreign jurisdiction,
including executing such documents and taking such further actions as may be
reasonably necessary in order to carry out the foregoing.  

(l)Term.  This Agreement shall terminate with respect to a Stockholder on the
date on which such Stockholder ceases to hold Registrable Securities; provided,
that, such Stockholder’s rights and obligations pursuant to Section 2(g), as
well as the Company’s obligations to pay expenses pursuant to Section 2(f),
shall survive with respect to any registration statement in which any
Registrable Securities of such Stockholders were included and, for the avoidance
of doubt, any underwriter lock-up that a Stockholder has executed prior to a
Stockholder’s termination in accordance with this clause shall remain in effect
in accordance with its terms.

[Signature Page Follows]

 

18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Investors’ Rights
Agreement to be duly executed as of the date first above written.

 

SMARTSTOP SELF STORAGE REIT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael S. McClure

 

 

 

Name:

Michael S. McClure

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXTRA SPACE STORAGE LP

 

 

 

 

 

 

 

By:

ESS Holdings Business Trust I

 

 

Its:

General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ P. Scott Stubbs

 

 

 

Name:

P. Scott Stubbs

 

 

 

Title:

Trustee

 

 

 

 

[Investors’ Rights Agreement Signature Page]

--------------------------------------------------------------------------------

 

Exhibit A

Addendum Agreement

This Addendum Agreement is made this ___ day of ____________, 20___, by and
between _________________________________ (the “New Stockholder”) and SmartStop
Self Storage REIT, Inc. (the “Company”), pursuant to an Investors’ Rights
Agreement dated as of [●], 2019 (the “Agreement”), by and between the Company
and the Purchaser.  Capitalized terms used herein but not otherwise defined
herein shall have the meanings ascribed to them in the Agreement.

W I T N E S S E T H:

WHEREAS, the Company has agreed to provide certain registration and other rights
with respect to the Registrable Securities as set forth in the Agreement;

WHEREAS, the New Stockholder has acquired Registrable Securities directly or
indirectly from a Stockholder; and

WHEREAS, the Company and the Stockholders have required in the Agreement that
all persons desiring registration and other rights must enter into an Addendum
Agreement binding the New Stockholder to the Agreement to the same extent as if
it were an original party thereto.

NOW, THEREFORE, in consideration of the mutual promises of the parties, the New
Stockholder acknowledges that it has received and read the Agreement and that
the New Stockholder shall be bound by, and shall have the benefit of, all of the
terms and conditions set out in the Agreement to the same extent as if it were
an original party to the Agreement and shall be deemed to be a Stockholder
thereunder.

 

 

 

 

 

New Stockholder

 

 

Address:

 

 

 

 

 

 




 

--------------------------------------------------------------------------------

 

Agreed to on behalf of the Company pursuant to Section 5(c) of the Agreement.

 

 

SMARTSTOP SELF STORAGE REIT, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Printed Name and Title

 

 

 